The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Sayed et al (U.S. Patent 10,516,098) in view of Park et al (U.S. Patent No. 10,636,962). 
In re claim 1, Sayed discloses a memory device comprising:
- a magnetic tunnel junction (MTJ) structure 100 [Fig. 1B] overlying a semiconductor substrate [Fig. 7]; 
- a bottom electrode via (BEVA) 1, 2 underlying the MTJ structure 100, wherein the BEVA is laterally offset from the MTJ structure by a lateral distance; 
- a spin orbit torque (SOT) layer GSHE 108 disposed vertically between the BEVA 1, 2 and the MTJ structure, wherein the SOT layer 108 continuously extends along the lateral distance between the BEVA and the MTJ structure 100; and
- a shunting layer (i.e., normal metal contact, in Fig. 7E) extending across an upper surface of SOT layer (SOC layer, in Fig 7B), wherein the shunting layer extends across at least a portion of the lateral distance
Sayed discloses the MTJ structure 100 inherently comprises a free layer and a reference layer.  Nevertheless, such “MTJ structure comprises a tunnel barrier layer disposed between a free layer and a reference layer” is known in the MTJ art as evidenced by Park, teaching an analogous art to that of Sayed, discloses a MTJ structure 104 [Fig. 2] comprising a tunnel barrier layer 110 disposed between a free layer 108 and a reference layer 208.
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a tunnel barrier layer disposed between a free layer and a reference layer for the purpose of defining the MTJ in details.

    PNG
    media_image1.png
    197
    359
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    223
    504
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    202
    240
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    343
    159
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    382
    256
    media_image5.png
    Greyscale

Application (Fig1A) VS. Sayed (U.S. Pat 10,622048) Fig.1B & Park (U.S. Pat 10,636,962) Figs.2, 9E 
In re claim 2, since the shunting layer (i.e., normal metal contact, in Fig. 7E) made of metal, Sayed suggests a sheet resistance of the shunting layer being less than a sheet resistance of the SOT layer 108.
In re claim 3, Sayed discloses the shunting layer comprising a nonmagnetic metallic material [Fig. 7E].
In re claim 4, Sayed discloses a lower surface of the shunting layer substantially aligned with a lower surface of the MTJ structure 100 [Figs. 7B-F].
In re claim 5, Sayed in view of Park discloses an upper surface of the shunting layer disposed above an upper surface of the tunnel barrier layer 110 [Fig. 2 of Park].
In re claim 6, Sayed is silent about sidewall spacer structure.  Park discloses a sidewall spacer structure 936 disposed laterally around a MTJ structure 914 [Fig. 9E], wherein the sidewall spacer structure is disposed laterally between the MTJ structure and a shunting layer 906.
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a sidewall spacer structure disposed laterally around a MTJ structure for the purpose of preventing short circuits across material layers therein.
In re claim 7, Sayed discloses the shunting layer (i.e., normal metal contact, in Fig. 7E) continuously laterally extends from a sidewall of the BEVA 1, 2 to a sidewall of the sidewall spacer structure.
In re claim 8, Sayed does not suggest a thickness of the shunting layer being greater than a thickness of the spin orbit torque (SOT) layer.  
It would have been obvious to a person having skills in the art to have modified the shunting and the SOT layers of Sayed by utilizing the claimed “thickness of the shunting layer being greater than a thickness of the SOT layer.”  Since this is merely layers comparison that may be desired for a given application, it has been held that modifying the shunting and the SOT layers of a MTJ art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Sayed discloses the shunting later (i.e., normal metal contact, in Fig. 7E) comprising a first material[,] and the SOT layer 108 comprising a second material different from the first material.
In re claim 10, Sayed discloses the upper surface of SOT layer 108 directly contacting and continuously extends along a bottom surface of the MTJ structure, wherein the shunting layer is laterally offset from the bottom surface of the MTJ structure in a direction away from the MTJ structure.
In re claim 11, Sayed discloses a magneto-resistive random access memory (MRAM) device comprising:
- a magnetic tunnel junction (MTJ) structure 100 [Fig. 1B] overlying a semiconductor substrate [Figs. 7];
- a first bottom electrode via (BEVA) 1, 2 underlying the MTJ structure 100, wherein the first BEVA is laterally offset from the MTJ structure 100 by a first lateral distance, wherein the first lateral distance is non-zero obviously;
- a spin orbit torque (SOT) layer GSHE 108 disposed vertically between the BEVA 1, 2 and the MTJ structure, wherein the SOT layer continuously extends along the first lateral distance, wherein a top surface of the SOT layer 108 directly contacts a bottom surface of the MTJ structure 100; and
- a shunting layer (i.e., normal metal contact, in Fig. 7E) extending across a substantial portion of the top surface of the SOT layer (SOC layer, in Fig 7B), wherein the shunting layer is laterally offset from the outer perimeter of the MTJ structure by a non-zero distance.
Sayed discloses the MTJ structure 100 inherently comprises a free layer and a reference layer.  Nevertheless, such “MTJ structure comprises a tunnel barrier layer disposed between a free layer and a reference layer” is known in the MTJ art as evidenced by Park discloses a MTJ structure 104 [Fig. 2] comprising a tunnel barrier layer 110 disposed between a free layer 108 and a reference layer 208.
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a tunnel barrier layer disposed between a free layer and a reference layer for the purpose of defining the MTJ in details.
Sayed is silent about a top electrode via (TEVA).  Park discloses a TEVA 122 overlying a MTJ structure 104 [Figs 2 & 9E], wherein the TEVA 122 is electrically coupled to the MTJ structure;
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a top electrode via overlying the MTJ structure for the purpose of connecting the MTJ to an external bit line [Fig. 1 of Park].
In re claim 12, Sayed does not suggest a thickness of the SOT layer being less than twice the thickness of the shunting layer.  
It would have been obvious to a person having skills in the art to have modified the SOT and the shunting layers of Sayed by utilizing the claimed “thickness of the SOT layer being less than twice the thickness of the shunting layer.”  Since this is merely layers comparison that may be desired for a given application, it has been held that modifying the SOT and the shunting layers of a semiconductor MTJ art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Sayed discloses a second BEVA 2 underlying the MTJ structure 100 [Fig. 1B], wherein:
. the second BEVA 2 is laterally offset from the MTJ structure by a second lateral distance, wherein the second lateral distance is non- zero obviously [,]
. the first BEVA 1 is disposed along a first side of the SOT layer 108 opposite a second side of the SOT layer, wherein the second BEVA 2 is disposed along the second side of the SOT layer 108.
In re claim 14, Sayed discloses the SOT layer 108 extending laterally from over the first BEVA 1 to over the second BEVA 2 [Fig. 1B].
In re claim 15, Sayed is silent about sidewall spacer.  Park discloses a sidewall spacer structure 936 disposed between a shunting layer 906 and a sidewall of the MTJ structure 914 [Fig 9E], wherein the sidewall spacer structure 936 continuously extends from the sidewall of the MTJ structure 914 to the top surface of the SOT layer 916.
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a sidewall spacer structure disposed between a shunting layer and a sidewall of the MTJ structure for the purpose of preventing short circuits across material layers therein.
In re claim 16, Sayed in view of Park discloses the sidewall spacer structure 936 directly contacting a sidewall of the shunting layer 906 [Fig. 9E].
In re claim 17, Sayed discloses a method for forming a memory device 100, comprising:
- forming a bottom electrode via (BEVA) 1, 2 over a substrate [Figs. 1B, 7A-F];
- forming a spin orbit torque (SOT) layer GSHE 108 over the BEVA 1, 2, wherein the SOT layer contacts an upper surface of the BEVA [Fig. 1B];
- forming a memory cell over the SOT layer 108, such that the memory cell is laterally offset from the BEVA by a lateral distance, wherein the lateral distance is non-zero obviously; and
- forming a shunting layer (i.e., normal metal contact, in Fig. 7E) over the SOT layer (SOC layer, in Fig 7B), such that the shunting layer extends across portions of an upper surface of the SOT layer.
Sayed is silent about a sidewall spacer. Park discloses forming sidewall spacer structure 936 over a SOT layer 916 [Fig 9E], wherein the sidewall spacer structure 936 laterally surrounds memory cell 914
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a sidewall spacer structure over a SOT layer for the purpose of preventing short circuits across material layers therein.
In re claim 18, Sayed discloses depositing a magnetic tunnel junction (MTJ) structure 914 [Fig. 9E].
Sayed is silent about a capping structure. Park discloses:
- forming a capping layer 922 over a SOT layer 916 [Fig. 9E]; and
- performing a patterning process on the MTJ structure 914 and the capping structure 922, such that the patterning process stops after reaching the upper surface of the SOT layer 916, thereby defining the memory cell.  It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a capping layer over a SOT layer for the purpose of preventing short circuits across material layers, as well as the underlying SOT layer.
In re claim 19, Sayed discloses depositing a magnetic tunnel junction (MTJ) structure 914 [Fig. 9E].
Sayed is silent about a capping structure. Park discloses:
- forming a capping layer 922 over a SOT layer 916 [Fig. 9E]; and
- performing a first patterning process on the MTJ structure 914 and the capping structure 922, such that the first patterning process stops after reaching the upper surface of the SOT layer 916; and
- performing a second patterning process on the MTJ structure and the capping structure, thereby defining the memory cell, wherein the second patterning process etches through at least a portion of the SOT layer 916 [Fig. 9E].
It would have been obvious to a person having skills in the art to have modified the memory MTJ in Sayed by utilizing a capping layer over a SOT layer for the purpose of preventing short circuits across material layers, as well as the underlying SOT layer.
In re claim 20, Sayed discloses depositing a dielectric material PSC 214 over the memory cell and the SOT layer 208 [Fig. 1C].  Sayed in view of Park discloses:
- performing an etching process on the dielectric material, such that the dielectric material is removed from horizontal surfaces of the memory cell and the SOT layer, thereby defining the sidewall spacer structure 936 [Fig. 9E], wherein the etching process comprises performing an anisotropic etch process.


Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 29, 2022											    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815